Citation Nr: 0616316	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  98-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for colon cancer, including 
claimed as secondary to asbestos, chemical and ionizing 
radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).   

Procedural History

The veteran served on active duty from December 1953 until 
December 1983.  

In May 1996, the RO received the veteran's claim of 
entitlement to service connection for colon cancer.  The 
October 1996 rating decision denied the veteran's claim.  The 
veteran disagreed with the October 1996 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 1998.

This matter was previously before the Board in March 2000.  
At that time, the veteran's claim was remanded for additional 
development concerning claimed in-service occupational 
radiation exposure as a source of the colon cancer.  The 
development specified in that remand has been completed, and 
the RO issued Supplemental Statements of the Case (SSOC) in 
December 2002 and October 2004 which continued to deny the 
veteran's claim.  

In February 2005, the Board determined that a defect in 
notice required under the Veterans Claims Assistance Act of 
2000 (VCAA) necessitated an additional remand.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)  [A 
procedural defect with respect to notice required under the 
VCAA may not be cured by the Board]. The development required 
by the Board's February 2005 remand has been completed.  In 
November 2005, the Agency of Original Jurisdiction (AOJ) 
issued a SSOC which continued to deny the veteran's claim.  
This case has again been returned to the Board for further 
appellate action.     


FINDING OF FACT

A preponderance of the medical evidence of record 
demonstrates that the veteran's colon cancer is not 
etiologically related to any incident of service, including 
exposure to asbestos, chemicals or ionizing radiation.


CONCLUSION OF LAW

The veteran's colon cancer was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
colon cancer.  
He contends that  alleged in-service exposure to chemicals, 
asbestos or radiation caused him to develop colon cancer 
after service.  Alternatively, he contends that in-service 
bowel symptomatology establishes chronicity for his post-
service colon cancer and that service connection should be 
granted on that basis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the November 2005 
SSOC.  Specifically, the SSOC detailed the evidentiary 
requirements for service connection.  

Crucially, as directed in the Board's February 2005 Remand, 
the AOJ informed the veteran of VA's duty to assist him in 
the development of his claim in a letter dated March 29, 
2005.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
requests contained within that letter comply with the "give 
us everything you've got" requirements of 38 C.F.R. § 3.159 
(b) in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Recently, in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), the United States Court of Appeals for 
Veterans Claims (the Court) observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The 
veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.   Element (2), existence of disability, is 
conceded. 

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, a radiation dose estimate 
and treatment records.  

The Board notes that although the AOJ requested records from 
Dr. L.J.M., the doctor's office responded that these records 
were unavailable.  The veteran has identified no additional 
information or evidence that should be obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  To that end, appropriate medical 
opinions were obtained in March 2002 and July 2004.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran originally requested a 
hearing but subsequently withdrew that request.     



Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. Thus persons with asbestos 
exposure have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction. Furthermore, it was revealed that many of these 
shipyard workers had only recently come to medical attention 
because the latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease). Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R.  § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service. In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3), the veteran may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) 
requires that colon cancer and skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation. These records 
normally include but may not be limited to the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and other 
records which may contain information pertaining to the 
veteran's radiation dose in service.  All such records will 
be forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii) (2005).

Chronicity/continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Analysis

As discussed above, for service connection to be granted 
three elements must be met: (1) evidence of a current 
disability (2) in-service incurrence of disease (colon 
cancer) or injury (evidence of exposure to asbestos, 
radiation and chemicals respectively) and (3) evidence of a 
relationship between the veteran's colon cancer and any in-
service disease or injury.  See Hickson, supra.  

With respect to element (1), current disability, there is of 
record a diagnosis with colon cancer.  Accordingly, this 
element is met.  

Turning to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

With respect to disease, there is no medical evidence of 
colon cancer in service or within the one year § 3.309(a) 
presumptive period after service.  It appears that colon 
cancer was initially diagnosed in 1996, over a decade after 
the veteran left military service. 

The Board notes that the veteran did receive treatment in 
service for blood in the stool and reported abdominal pains 
in service and shortly thereafter; however, there was no 
diagnosis of colon cancer at that time.  Specifically, a 
March 1984 sigmoidoscopic examination conducted by VA, 
shortly after the veteran retired from military service in 
December 1983, noted only small internal hemorrhoids.  

A March 1997 letter from the veteran's physician, Dr. J.G., 
indicated that Dr. G felt that the veteran's tumor had 
existed "approximately" 10 years before its diagnosis in 
March 1996.  However, ten years prior to the veteran's 
diagnosis was March 1986, after the end of the presumptive 
period.   Moreover, even if it was Dr. G.'s intent to include 
the period between December 1983 and December 1984 in that 
"approximately" 10 year period prior to march 1996, this 
opinion is speculative and is not adequate to  support the 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
[physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative]; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) [medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship].  

The veteran himself contends that his colon cancer existed 
during service or within the one year presumptive period 
after service.  He has indicated that he was a dental x-ray 
technician during service.  The Board has therefore 
considered whether he is competent to render opinions on this 
medical matter. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159 (2005).  There is nothing in 
the record which would lead the Board to conclude that the 
veteran, whose medical training appears to limited to dealing 
with dental X-rays, is qualified to render a medical opinion 
concerning colon cancer.  The Board does not believe that the 
veteran's former occupation as a dental technician qualifies 
him to render competent medical opinions on matters such as 
medical diagnoses of disorders which are not dental in 
nature.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data]. 

Moreover, 38 C.F.R. § 3.309(a) requires that the claimed 
disability be manifested to a compensable degree.  Even if 
the Board assumes for the sake of argument that colon cancer 
existed during the one year period after service 
(notwithstanding the March 1984 VA examination results), 
there is no evidence that it caused any compensable 
residuals.  The rectal bleeding experienced by the veteran 
was ascribed by competent medical evidence to hemorrhoids 
[which have been service connected].  Dr. G. did not point to 
any identifiable residuals.  Thus, a compensable rating could 
not have been assigned.  See 38 C.F.R. §§ 4.31, 4.114, 
Diagnostic Code  7343 (2005). 

The presumptive provisions of 38 C.F.R. § 3.309(a) therefore 
do not apply to the instant case. 

With respect to in-service injury, the veteran contends that 
this involves exposure to asbestos, chemicals and ionizing 
radiation.  According to the July 2004 opinion of  Dr. S.M, 
the Chief Officer of the VA Office of Public Health and 
Environmental Hazards and the March 2002 opinion of M.B., 
Ph.D., the veteran's in-service exposure to asbestos, 
ionizing radiation and hazardous chemicals (to include 
benzene) has been conceded.  The Board will not dispute that 
finding.  Accordingly, element (2), in-service incurrence of 
injury, has been met.   

The Board will discuss element (3), the relationship between 
service and the veteran's colon cancer with specific 
reference to his contentions concerning asbestos, radiation 
exposure, chemical exposure.  Resolution of this issue 
requires competent medical evidence, which can be provided 
neither by the Board or by the veteran himself.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu, supra.

Asbestos 

A February 2002 opinion of M.A.B., Ph.D. is of record.  In 
that opinion, Dr. B. found that it was not as least as likely 
as not based upon the evidence of record that the veteran's 
colon cancer was caused by or related to in-service asbestos 
exposure.  

The only suggestion in the record that the veteran's colon 
cancer is related to asbestos comes from the veteran himself.  
As has been discussed above, the veteran is not competent to 
render an opinion on a medical matter such as etiology.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus to service].  

Accordingly, the Board finds that the weight of the probative 
medical evidence is against a finding of a relationship 
between the veteran's in-service exposure to asbestos and his 
colon cancer.    

Radiation exposure

As has been discussed above, service connection may be 
granted in radiation claims using three different approaches.  
The Board will address these in turn.



(i.) Presumptive service connection - 38 C.F.R. § 3.309(d)

In order to establish presumptive service connection under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the veteran must 
have been a radiation-exposed veteran who participated in a 
radiation-risk activity as such terms are defined in the 
regulation. See 38 C.F.R. § 3.309 (d)(3).

The Board notes that the veteran's diagnosed colon cancer is 
a presumptive disease under 38 C.F.R. § 3.309(d)(2).   
Therefore, if the veteran was a radiation-exposed veteran 
under the statute, medical nexus would be established shown 
on a presumptive basis without the need for a competent 
medical opinion, and the claim would be successful.  

The veteran contends that his work involving dental x-rays 
exposed him to radiation. The statute, however, defines 
radiation-risk activity with precision and does not list 
working on, or in proximity to, dental x-rays as a radiation-
risk activity. Therefore, the veteran's in-service job 
responsibilities do not provide a basis for finding that he 
participated in a radiation-risk activity, as required by the 
regulation.  

The Board therefore finds that the presumptive provisions of 
38 C.F.R. § 3.309(d) are not for application in this case.  

(ii.)  Radiogenic diseases - 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of (1) radiation exposure 
during active service and (2) post-service development of a 
radiogenic disease.  The provisions do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation-exposed 
veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).  Section 3.311 essentially states that a dose 
assessment will be made in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure.

As noted above, the veteran has been diagnosed with colon 
cancer which is considered a radiogenic disease under 38 
C.F.R. § 3.311 (b)(2).

The Board has reviewed all of the evidence of record. As 
noted above, the veteran's job duties in service included 
working with dental x-ray equipment.  The veteran was 
initially diagnosed with colon cancer in March 1996, that is 
to say more than 
five years after his separation from service.  

In accordance with the provisions of 38 C.F.R. § 3.311, the 
RO forwarded the case to the Under Secretary for Benefits who 
requested an opinion from the Under Secretary for Health as 
to the relationship between the veteran's disability and his 
exposure to ionizing radiation in service.  In her March 2002 
memorandum, S.M., M.D, the VA Chief Public Health and 
Environmental Hazards Officer, opined that there was little 
likelihood of any relationship between the veteran's in-
service radiation exposure and his colon cancer. Citing to 
literature concerning the effects of exposure to ionizing 
radiation, she observed that the instance of colon cancer 
among populations with radiation exposure level similar to 
the veteran's appeared to be relatively low.  Considering 
this and the dose assessment of record, Dr S.M. concluded 
that it was unlikely that the veteran's colon cancer could be 
attributed to exposure to ionizing radiation in service.  A 
March 2002 advisory opinion from the office of the Director 
of the Compensation Services concurred with Dr. S.M.'s 
opinion.  It therefore appears that the requirements of 38 
C.F.R. § 3.311 have been duly satisfied.

Once a claim has been fully developed pursuant to the 
procedures set forth in 
38 C.F.R. § 3.311, as it has been here, it remains the 
Board's responsibility to evaluate the evidence and determine 
whether the veteran's colon cancer was in fact the result of 
exposure to ionizing radiation.  The question which must be 
answered by the Board, therefore, is whether there is a nexus 
between the veteran's diagnosis of colon cancer and his 
exposure to ionizing radiation in service.  However, the 
record on appeal which speaks to this question consists only 
of the veteran's own contentions and the medical opinion 
described above.  

With respect to the veteran's own contentions that colon 
cancer was incurred due to in-service radiation exposure, as 
discussed above, although the veteran can be presumed to have 
limited medical knowledge due to his experience in the dental 
field, the Board finds that he is not competent to comment on 
medical matters, such as medical nexus, unrelated to dental 
conditions.       

Therefore, the only medical evidence of record on this point, 
the March 2002 opinion of Dr. S.M., is against the finding of 
a nexus between in-service ionizing radiation exposure and 
the veteran's colon cancer.  Dr. S.M., who has a Master of 
Public Health Degree as well as an M.D. degree, was the VA 
Chief Public Health and Environmental Hazards Officer and 
thus is well versed in matters related to radiation exposure.  
Her opinion was based on the evidence of record as well as 
her review of the medical literature.  There is no competent 
medical opinion to the contrary.   

(iii.)  Combee considerations - 38 C.F.R. § 3.303(d)

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303 (d).  

As has been discussed above, the medical evidence of record 
does not include competent medical evidence which indicates a 
positive nexus between the veteran's documented disability 
and in-service radiation exposure.  The only competent 
medical opinion of record, that of Dr. S.M., is against the 
claim.  



Chemical exposure

The Board has also considered the veteran's claim of 
causation of colon cancer due to in-service chemical 
exposure, to include exposure to benzene and xylene, among 
others.  

In July 2004, the veteran's file was again referred to S.M., 
M.D, the VA Chief Public Health and Environmental Hazards 
Officer.  In her July 2004 opinion, Dr. M. acknowledged the 
veteran's in-service exposure to various chemicals but 
determined, based upon several medical studies from the 
National Academies of Science Institute of Medicine, that 
there was conflicting scientific data regarding the existence 
of a relationship between benzene, xylene and toluene and 
colon cancer.  Dr. M. indicated: "in our opinion, it is 
possible that the colon cancer diagnosed in this veteran 
could be related to exposure to benzene and toluene while he 
was on active military service.  However, we cannot state 
that it is as likely more likely as not that [the veteran's] 
case of colon cancer was the result of his exposure to those 
chemicals during his military service".  This statement is 
virtually a verbatim replication of an opinion rendered by 
M.B., Ph.D. in February 2002.  

After having carefully reviewed the opinions of both Dr. M.B. 
and Dr. S.M., the Board concluded that although they are 
hardly models of clarity, the conclusions rendered was that 
that it was less likely than not that the chemical exposure 
caused the colon cancer.   In other words, both experts 
reached a conclusion (which was unfavorable to the veteran's 
claim) rather than reaching no conclusion at all.  Cf. Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) [medical opinions which are 
inconclusive in nature cannot support a claim.]   

The veteran's own contentions of a relationship between his 
cancer and his chemical exposure are not probative for the 
reasons discussed above.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Therefore, as there is no competent medical evidence in favor 
of the veteran's claim, and based on the two opinions against 
the claim, evidence preponderates against the veteran's claim 
as to this theory of entitlement.  
    
Continuity of symptomatology
 
Based upon the veteran's contentions, the Board has also 
considered the provisions of 38 C.F.R. § 3.303(b), relating 
to chronicity and continuity of symptomatology.  This amounts 
to an alternative method of establishing nexus to service.  
However, setting aside the brief, conclusory and speculative 
opinion of Dr. G., discussed above, there is no objective 
medical evidence of colon cancer in service or for over a 
decade thereafter.  Indeed, it is undisputed the initial 
diagnosis of colon cancer was in 1996, over a decade after 
service, and there medical record do not refer to any 
specific symptomatology consistent with colon cancer prior to 
that time.  As was discussed above, rectal bleeding in and 
shortly after service was ascribed to hemorrhoids (which in 
fact have been service connected).  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore also not demonstrated.

Accordingly, for the reasons and bases set out above, the 
Board has determined that medical nexus is not found for any 
of the veteran's theories of causation between events in 
service including asbestos exposure, radiation exposure, 
chemical exposure and abdominal symptomatology and his colon 
cancer.  

 Conclusion

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefits sought on appeal 
are therefore denied.   


ORDER

Entitlement to service connection of colon cancer, including 
claimed as secondary to asbestos, chemical and ionizing 
radiation exposure, is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


